11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Mickey Ray Taylor Jr.,                        * From the 385th District Court
                                                of Midland County,
                                                Trial Court No. CR56540.

Vs. No. 11-21-00233-CR                        * December 1, 2022

The State of Texas,                           * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgments below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgments to clarify that “all court costs, fines, fees,
assessments and restitution” does not include court-appointed attorney’s fees, and
the district clerk’s amended bill of costs to delete the court-appointed attorney’s
fees in the amount of $13,510 that were assessed against Appellant. As modified,
we affirm the judgments of the trial court.